DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/901060 on February 04, 2022. Please note claims 1, 3-6 and 8-15 remain in the application. 
In response to the amendments filed to claims 3, 12 and 13, the previous objections directed toward minor informalities have been withdraw. 
Response to Arguments
3.	Applicant's arguments filed February 04, 2022 have been fully considered but they are not persuasive for the following reasons: 
With respect to claim 1 and 14 amendments based on claim 2, applicant argues that “Farmer is silent with regard to the process used to produce the sheath, in particular the presently claimed options of cable extrusion, embedding in a cast, and encapsulating within at least two plastic parts which are connected to each other by gluing or ultrasonic welding. In response, Examiner disagrees. It is noted that the claims recited an alternative limitation: “wherein said cable comprises an electrical insulation formed by one of - cable extrusion, - embedding in a cast and - encapsulating within at least two plastic parts which are connected to each other by gluing or ultrasonic welding,”; according to the MPEP 2173.05(h), examiner only needs to show one of the claimed features from the prior art to make the rejection. Farmer teaches that said cable comprises the electrical insulation formed by embedding in the cast since the sheath wraps around the outside of the cable to hold and protect the conductors on the inside formed by polymers and any of many suitable materials, such as flame retardant PVC, vinyl, non-plenum or 
Applicant further alleges that “the plastically deformable wire of the clarified claims 1 and 14 has no electrical function and only provides for the plastic deformability. The skilled person would not have an incentive to apply these teachings to a cable having a flexible PCB for a hearing device as presently claimed. In response, Examiner disagrees. The fact that Farmer discloses additional features not required by Applicant’s invention is irrelevant.  Farmer discloses in Fig. 2 and Col. 3, Line 28-29 that the plastically deformable wire is embedded in the insulation since each solid-core wire is either coated or wrapped with a material such as plastic which is material that possesses inherent design flexibility.  Further, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of reference makes obvious to one ordinary skill in the art.
With respect to dependent claims 3-6, 8-13 and 15, applicant traverses all rejections for reasons similar to those discussed for independent claims 1 and 14. In response, see the response directed to independent claims 1 and 14 above.
Claim Objections
4.	Claim 6 is objected to because of the following informalities:  
Claim 6 recites “at at least one end of the flexible printed circuit board” and it should be “at least one end of the flexible printed circuit board”. 
Claim 6 recites “an in-the-canal part” and it should be “the in-the-canal part”. 
Claim 6 recites “a behind-the-ear part of a receiver-in-the canal hearing device” and it should be “the behind-the-ear part of the receiver-in-the canal hearing device”. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 depended on cancelled claim 2. It is not clear if the claim 6 supposed to depend from independent claim 1 or to any other preceding claims.  Further, the claim 6 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends under 35 U.S.C 112 (d), since the claim 6 depended on cancelled claim 2.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


9.	Claims 1, 3-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (hereinafter Moller) US-PG-PUB No. 2018/0192211 in view of Farmer US-PAT No. 6,365,835.

Regarding claim 1, Moller teaches 
A cable (Fig. 34 shows a coupling element 328) for a hearing device (Fig. 34 shows a hearing device 320), the hearing device (i.e. hearing device 320) comprising 
an in-the-canal part (Fig. 34 shows a second portion 340….Para. [0055], Lines 1-5) with a receiver (Fig. 34 shows an output transducer 326) and a behind-the-ear part (Fig. 34 shows a first portion 324….Para. [0055], Lines 1-5) with an electronic module (electronic hardware include microprocessors and electrical components as shown in Fig. 34….Para. [0053], Lines 1-6), wherein the cable (i.e. coupling element 328) is adapted to connect the in-the-canal part (i.e. second portion 340….Para. [0055], Lines 1-5) and the behind- the-ear part (i.e. first portion 324….Para. [0055], Lines 1-5).
Moller does not explicitly teach in the embodiment of Fig. 34 that the cable comprises a flexible printed circuit board having a plurality of conductor tracks, wherein an end of the flexible printed circuit board is populated with a sensor.
	In a different embodiment, Moller teaches that the elongate member (i.e. cable) 16, comprises a flexible circuit board, i.e. a flexible substrate (i.e. flexible printed circuit board), having a number of conductive paths (i.e. conductor tracks) (Para. [0066], Lines 1-3). An end of the flexible substrate (i.e. flexible printed circuit board) is populated with a microphone 66 or 68 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 34, as taught by Moller, with the flexible printed circuit board having the plurality of conductor tracks in the embodiment of Fig. 6. The motivation is to use the conductor tracks configured to provide electrical connection between the first portion and the second portion. The transmission path is established through the flexible substrate having multiple electrically conductive paths.
Moller does not explicitly teach that said cable comprises an electrical insulation formed by embedding in a cast, wherein a plastically deformable wire is embedded in the insulation.  
Farmer teaches that said cable comprises the electrical insulation formed by embedding in the cast since the sheath wraps around the outside of the cable to hold and protect the conductors on the inside formed by polymers and any of many suitable materials, such as flame retardant PVC, vinyl, non-plenum or "PLENUM". The plasticity of the materials make it possible be molded, extruded or pressed into solid objects of various shapes as shown in Figs. 1, 2 and Col. 3, Lines 34-38. Farmer further discloses in Fig. 2 and Col. 3, Line 28-29 that the plastically deformable wire is embedded in the insulation since each solid-core wire is either coated or wrapped with a material such as plastic which is material that possesses inherent design flexibility.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable, as taught by Moller, with the electrical insulation formed by embedding in a cast, as taught by Farmer. The motivation is to provide 

Regarding claim 3, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above. Moller teaches that the end of the flexible printed circuit board (i.e. flexible substrate) is populated with the receiver (i.e. output transducer 326) as shown in Fig. 34 and Para. [0084], Lines 1-6.

Regarding claim 4, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above. Moller teaches that an end of the cable (i.e. coupling element 328) is configured to connect to a connector comprised in the electronic module for connecting a sound delivery system as shown in Fig. 34 and Para. [0054], Lines 1-7.

Regarding claim 5, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above.
The combination of Moller and Farmer do not explicitly teach that the cable comprising a serial number. 
	Farmer teaches of a cable with a serial number (Col. 4, Lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable, as taught by the combination of Moller and Farmer, with the cable comprising the serial number, as taught by Farmer. The motivation is to use the serial number to identify the cable.

Regarding claim 6, (as noted that the claim was rejected under 35 U.S.C. 112(b)), the claim recited that the electrical insulation is integrally formed with at least one pull relief at least one end of the flexible printed circuit board, the pull relief being configured to be mechanically fixed a behind-the-ear part of a receiver-in-the canal hearing device.  Moller teaches in Fig. 6 of the coupling element is integrally formed with at least one end of the flexible substrate (i.e. flexible printed circuit board), the coupling element 338 being configured to be mechanically fixed to a behind-the-ear part of a receiver- in-the canal hearing device as shown in Fig. 34.
The combination of Moller and Farmer do not explicitly teach that the electrical insulation is integrally formed with at least one pull relief. 
	Farmer teaches in Fig. 1 of a cable 10 include electrical insulation (Col. 3, Lines 34-38) is integrally formed with a connector (i.e. pull relief) 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable, as taught by the combination of Moller and Farmer, with the electrical insulation is integrally formed with the pull relief, as taught by Farmer. The motivation is to use the pull relief to allow great mechanical stability to the combined system, which is e.g. important when the user pull the in-the-ear part out of the ear canal.

Regarding claim 8, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above. Moller teaches that the conductor tracks are disposed on two opposing outer surfaces of the flexible printed circuit board….Para. [0023], Lines 1-5.

Regarding claim 9, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above. Moller teaches that the flexible printed circuit board is configured as a multi-layer flexible printed circuit board having two external layers and at least one internal layer, wherein one or more of the conductor tracks are disposed on the at least one internal layer (Para. [0075], Lines 8-10).

Regarding claim 10, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above.
The combination of Moller and Farmer do not explicitly teach at least eight conductor tracks. 
	Farmer teaches inside the cable there are preferably at least eight solid-core wires as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable, as taught by the combination of Moller and Farmer, with the eight conductor tracks, as taught by Farmer. The motivation is to provide better electrical conductors and provide superior, stable electrical characteristics over a wider range of frequencies.

Regarding claim 11, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above. Moller teaches that said cable (i.e. coupling element 328) is connected to the in-the- canal part (i.e. second portion 340….Para. [0055], Lines 1-5) as shown in Fig. 34.

Regarding claim 12, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above. Moller teaches that said cable (i.e. coupling element 328) is in said 

Regarding claim 13, the combination of Moller and Farmer teach all the features with respect to claim 1 as outlined above. Moller teaches that one of the conductor tracks is used as an antenna (an antenna using one, or more, of the electrically conductive paths…Para. [0025], Lines 1-3).

Regarding claim 14, Moller teaches
A hearing device (Fig. 34 shows a hearing device 320), comprising: 
an in-the-canal part (Fig. 34 shows a second portion 340….Para. [0055], Lines 1-5), 
a behind-the-ear part (Fig. 34 shows a first portion 324….Para. [0055], Lines 1-5), 
a receiver (Fig. 34 shows an output transducer 326), and 
a cable (Fig. 34 shows a coupling element 328) connected to the-in-the-canal part (i.e. second portion 340) and adapted to connect the in-the-canal part (i.e. second portion 340) and the behind-the-ear part (i.e. first portion 324) as shown in Fig. 34.
Moller does not explicitly teach in the embodiment of Fig. 34 that the cable comprises a flexible printed circuit board having a plurality of conductor tracks, wherein an end of the flexible printed circuit board is populated with a sensor.
	In a different embodiment, Moller teaches that the elongate member (i.e. cable) 16, comprises a flexible circuit board, i.e. a flexible substrate (i.e. flexible printed circuit board), having a number of conductive paths (i.e. conductor tracks) (Para. [0066], Lines 1-3). An end of the flexible substrate (i.e. flexible printed circuit board) is populated with a microphone 66 or 68 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 34, as taught by Moller, with the flexible printed circuit board having the plurality of conductor tracks in the embodiment of Fig. 6. The motivation is to use the conductor tracks configured to provide electrical connection between the first portion and the second portion. The transmission path is established through the flexible substrate having multiple electrically conductive paths.
Moller does not explicitly teach that said cable comprises an electrical insulation formed by embedding in a cast, wherein a plastically deformable wire is embedded in the insulation.  
Farmer teaches that said cable comprises the electrical insulation formed by embedding in the cast since the sheath wraps around the outside of the cable to hold and protect the conductors on the inside formed by polymers and any of many suitable materials, such as flame retardant PVC, vinyl, non-plenum or "PLENUM". The plasticity of the materials make it possible be molded, extruded or pressed into solid objects of various shapes as shown in Figs. 1, 2 and Col. 3, Lines 34-38. Farmer further discloses in Fig. 2 and Col. 3, Line 28-29 that the plastically deformable wire is embedded in the insulation since each solid-core wire is either coated or wrapped with a material such as plastic which is material that possesses inherent design flexibility.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable, as taught by Moller, with the electrical insulation formed by embedding in a cast, as taught by Farmer. The motivation is to provide 

Regarding claim 15, the combination of Moller and Farmer teach all the features with respect to claim 14 as outlined above. Moller teaches that the hearing device is a hearing aid (Para. [0055], Lines 1-5).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schumaier et al. US-PG-PUB No. 2010/0067725, Connector for Hearing Assistance Device Having Reduced Mechanical Feedback, Figs. 1 and 5A show an electrical cable assembly for connecting an in-the-ear component to a behind-the-ear component of a hearing aid device.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653